                                                                           Case 2:18-cv-01883-JAD-PAL Document 4 Filed 11/01/18 Page 1 of 3



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar #6228
                                                                       3   TREVOR R. WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                       4   6605 GRAND MONTECITO PARKWAY
                                                                           SUITE 200
                                                                       5   LAS VEGAS, NEVADA 89149
                                                                       6   (702) 384-7000
                                                                           FAX (702) 385-7000
                                                                       7   efile@alversontaylor.com
                                                                           Attorneys for Defendant
                                                                       8
                                                                                                    THE UNITED STATES DISTRICT COURT
                                                                       9

                                                                      10                                 FOR THE DISTRICT OF NEVADA

                                                                      11                                                 ***
                                                                      12
                                                                           SHERITA SHELLEY,                                 Case No. 2:18-cv-01883-JAD-PAL
ALVERSON TAYLOR & SANDERS




                                                                      13
                            6605 Grand Montecito Parkway, Suite 200




                                                                                            Plaintiff,
                                                                      14
                                   Las Vegas, Nevada 89149




                                                                           vs.                                              STIPULATION AND ORDER TO DISMISS
                                        (702) 384-7000
                                          LAWYERS




                                                                      15

                                                                      16   AARON’S, INC. d/b/a AARON’S                                   ECF No. 4
                                                                           FURNITURE,
                                                                      17
                                                                                           Defendants.
                                                                      18

                                                                      19          IT IS HEREBY STIPULATED by and between Defendant, AARON’S, INC. d/b/a
                                                                      20   AARON’S FURNITURE, by and through its counsel of record, ALVERSON TAYLOR &
                                                                      21
                                                                           SANDERS, and Plaintiff, SHERITA SHELLEY, by and through her counsels of record, HAINES &
                                                                      22
                                                                           KRIEGER, LLC., to have the above captioned matter adjudicated by AAA, via binding arbitration
                                                                      23
                                                                           pursuant to AAA rules.
                                                                      24

                                                                      25          IT IS FURTHER STIPULATED that that Plaintiff has not waived any substantive claims,

                                                                      26   damages or other remedies by agreeing to enter into binding arbitration.
                                                                      27

                                                                      28
                                                                                                                           1                          KB/25886
                                                                           Case 2:18-cv-01883-JAD-PAL Document 4 Filed 11/01/18 Page 2 of 3



                                                                       1         IT IS FURTHER STIPULATED that that Plaintiff voluntarily dismisses her claims against
                                                                       2   Defendant.
                                                                       3

                                                                       4   DATED this 1st day of November, 2018.
                                                                       5   HAINES & KRIEGER, LLC
                                                                       6
                                                                           _/s/ David Krieger________________
                                                                       7   David Krieger, Esq.
                                                                           Nevada Bar #9086
                                                                       8   8985 S. Eastern Avenue
                                                                           Suite 350
                                                                       9
                                                                           Las Vegas, Nevada 89123
                                                                      10   Attorneys for Plaintiff

                                                                      11

                                                                      12
                                                                           DATED this 1st day of November, 2018.
ALVERSON TAYLOR & SANDERS




                                                                      13
                            6605 Grand Montecito Parkway, Suite 200




                                                                      14   ALVERSON TAYLOR & SANDERS
                                   Las Vegas, Nevada 89149
                                        (702) 384-7000
                                          LAWYERS




                                                                      15   _ /s/ Kurt R. Bonds________________
                                                                      16   KURT R. BONDS, ESQ.
                                                                           Nevada Bar #6228
                                                                      17   TREVOR R. WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                      18   6605 GRAND MONTECITO PARKWAY
                                                                      19   SUITE 200
                                                                           LAS VEGAS, NEVADA 89149
                                                                      20   Attorneys for Defendant

                                                                      21                                      ORDER

                                                                      22      Based on the parties' stipulation [ECF No. 4] and good cause appearing, IT IS HEREBY
                                                                           ORDERED that THIS ACTION IS DISMISSED without prejudice, each side to bear its own
                                                                      23
                                                                           fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                      24

                                                                      25                                              _________________________________
                                                                                                                                ____
                                                                                                                                   _ _________
                                                                                                                                             ____
                                                                                                                                               ______
                                                                                                                                                   _____ _
                                                                                                                      U.S. District JJudge
                                                                                                                                 ct Juuddgge Jennifer
                                                                                                                                          g Jenn  i err A. Dorsey
                                                                                                                                                nif
                                                                      26                                              Dated: November 1, 2018
                                                                      27

                                                                      28
                                                                                                                       2                             KB/25886
